CHASE, Circuit Judge
(dissenting).
I agree that, after the Nixon Case, it is not to be thought that a railroad ordinarily owes any duty to warn an employee, engaged in inspecting its track, of the approach of trains. Consequently, the employee assumes the risk of trains approaching without warning while he is at work. Yet this does not include the assumption of the risk of the defendant’s negligent operation of its trains, neither obvious nor known to the employee, and of the added danger so created.
In the Nixon Case, the plaintiff’s intestate was held to have assumed the risk of trains approaching" without warning because the railroad owed him no duty to keep a lookout and so was not negligent in failing to do so. Of course, it followed that the risk that trains might come upon him without warning when he was at work was a danger inherent in the business, so conducted, after all danger, which due care on the part of the railroad would take out, had been removed. As to that residue, and as to that only, he assumed the risk. Union Pacific Railway Co. v. O’Brien, 161 U. S. 451, 16 S. Ct. 618, 40 L. Ed. 766; Choctaw, Oklahoma & Gulf Railroad Co. v. McDade, 191 U. S. 64, 67, 24 S. Ct. *67924, 48 L. Ed. 96. So far from having to assume that the employer may be^ negligent, to assume the risk of that, and to increase his own vigilance accordingly, any employee may assume that his employer will fulfill its duty to exercise due care and prudence toward him and to rely upon that assumption, both in determining whether to take or keep a job and how to act for his own safety in doing the work until and unless the special circumstances in any particular instance do, or should, give the employee to understand that his employer is not doing its duty toward him and is negligent. Chesapeake & Ohio Ry. Co. v. De Atley, 241 U. S. 310, 311, 314, 36 S. Ct. 564, 60 L. Ed. 1016; Chesapeake & Ohio Ry. Co. v. Proffitt, 241 U. S. 462, 468, 36 S. Ct. 620, 60 L. Ed. 1102; Seaboard Air Line Ry. v. Horton, 233 U. S. 492, 504, 34 S. Ct. 635, 58 L. Ed. 1062, L. R. A. 1915C, 1, Ann. Cas. 1915B, 475; Erie Railroad Co. v. Purucker, 244 U. S. 320, 324, 37 S. Ct. 629, 61 L. Ed. 1166.
If the evidence in this ease did not show a prima facie ease of negligence on the part of the defendant in failing to comply with a custom it had to warn employees in the situation of tho deceased when killed, which alone brought on the now and not to be expected danger, the risk of which he is held to have assumed, I should not disagree with the result.
Had the issues been submitted to the jury, there was ample evidence on which it could, and doubtless would, have found that this defendant had, through a long-continued practice to warn employees under such circumstances, established a uniform custom so to do, known to the deceased and all others in like circumstances, by which the defendant had sot up a standard of care in the operations of its trains which included warning its crack workmen of their approach. While the defendant could not establish a lesser standard of care than the prudent man rule required, it could be more careful; and, having made it a uniform custom to warn the deceased when trains were approaching him when he was at work on the track, it owed him the duty to continue to wain him until, at least, it had given him notice that the custom would be abolished. As no care fid and prudent man under like circumstances would do less, not to do so was negligence. St. Louis & S. F. Ry. Co. v. Jeffries (C. C. A.) 276 F. 73, 75, and cases there cited. The defendant’s negligence in failing to comply with the standard of care it had itself established put the deceased into danger in which he would not otherwise have been placed. It lulled him into a false sense of security, and created a risk which was not inherent in the business as conducted according to the standard of care this employer had, to the knowledge of tho employee, set up, and so was not assumed by the deceased when he went to work for it, or while he continued to work without notice that the customary warning signals would not be given him. It would have been assumed only if the employer owed the employee no duty to warn him in accordance either with the prudent man rule or with whatever custom it had established, for then only would tho Nixon Case apply. Since it did owe tho deceased the duty to- wain him in accordance with this custom at the time ho was killed, tho negligent failure of the defendant to do so, was, or may well have been found by the jury to have been, the proximate cause of his death. The risk of death attributable wholly to the defendant’s negligence, of which the plaintiff’s intestate neither was, or should have been, aware, is the risk which, under the majority opinion, he has been held to have assumed.
I would reverse and remand for a new trial.